Per Curiam.
Application for leave to appeal will be denied, essentially for the reasons set forth by Judge Foster in his order denying relief and dismissing the petition.
Inasmuch as the applicant now contends (as he did not at trial) that his confession was involuntary and relies for support primarily on Escobedo v. Illinois, 378 U. S. 478 (1964), this point will be dealt with separately. The Supreme Court has held in Johnson v. New Jersey, 384 U. S. 719 (June, 1966) that the principles set forth in both Escobedo and Miranda v. Arizona, 384 U. S. 436 (June, 1966) do not apply in cases, such as the applicant’s, where the trial began before Escobedo and Miranda were decided. Moreover, no objection was made *674to admission of the confession at trial, no appeal was taken from the resulting conviction, and the applicant’s trial counsel testified that his client told him his confession was voluntary. In these circumstances, the applicant cannot now prevail on this point. Finally we point out that the applicant did not comply with the requirements of Rule BK 46 b and, barring unusual circumstances, not here present, this alone is ground for denial of the application. Sturgis v. Warden, 241 Md. 728 (1966).

Application denied.